DETAILED ACTION
1.	Claims 1, 3-14 and 16-19 are all the claims for this application.
2.	The Examiner made a bona fide effort to advance the prosecution towards allowance for the instant elected product claims as memorialized in the telephone interview of 3/29/2021. To that end, no agreement was reached on Claim 6 from the claim set of 2/24/2021. In view of that disposition based on “principle”, prosecution on the merits is re-opened for all of the reasons set forth below and new grounds for rejection applied herein.
3.	Claim 1 is amended in the Response of 2/24/2021.
4.	Claims 10-13, 16-17 and 19 are withdrawn from consideration.
5.	Claims 1, 3-9, 14 and 18 are all the claims under examination.
6.	This Office Action contains new grounds for rejection.

Withdrawal of Objections
Specification
7.	The submission of a corrected abstract of the disclosure is entered and which overcomes the objections.

Claim Objections
8.	The objection to Claims 1, 3-9, 14 and 18 because of informalities is withdrawn. Applicants have amended generic Claim 1 to recite the full scientific name for the protein abbreviation for cadherin-19 followed by the abbreviation (CDH19).  
Withdrawal of Rejections
Claim Rejections – 35 USC § 112, first paragraph
Written Description

	Applicants comments and that Figures 1-8 disclose that CDH19 is a type II cadherin transmembrane protein, i.e., an antigen on a target cell specific for melanoma are found to overcome the rejection.


New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	-) Claim 6 is indefinite for the recitation “scFv-single domain mAb” which is confusing in view of the structures depicted in generic Claim 1 for the first binding domain. The scfv-single domain mAb is not limited to whether the scFv portion comprises the first or second binding domain. If the first binding domain is intended to comprise the single domain mAb portion, this is inconsistent and incorrect with the combination of VH/VL CDR1-3 sequences depicted in generic Claim 1 for any one of elements (a)-(au).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 6 is drawn to a species of “scFv-single domain mAb” which comprises a single variable domain for a VH or VL as would be known in the art. The specification does provide examples of a single variable domain for a VH or VL domain with binding ability to hCDH19 nor to those with binding ability to hCD3 on the surface of any T cell, especially, hCD3 epsilon, and to any of Callithrix jacchus, Saguinus oedipus and/or Saimiri sciureus CD3 epsilon.
	Disclosure in the specification
	The specification teaches the phrase “single domain mAb” in two (2) instances:

    PNG
    media_image1.png
    129
    1258
    media_image1.png
    Greyscale
There is NO disclosure for any working example of a single VH or VL domain that specifically bind hCDH19 nor any working example for a single VH or VL domain that specifically bind hCD3 on any T cell. The specification does not teach nor sight to references at the time of filing that would establish that those domains were known in the art much less could be combined into a construct or oligomer thereof that would be operative in its function, in vitro or in vivo.
	Pertinent Case Law
Applicants have failed to show the existence of “scfv-single domain mAb” that would provide the claimed functional properties required of the hCDDH19/ hCD3 antibody construct or oligomer thereof, in vitro or in vivo. The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  The problem here is that the instant specification fails to provide a single disclosure of any single VH or VL domain with appropriate antibody specificity for hCDH19 or hCD3.  A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
For a claims to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus here as in the instant case for the “scFv-single domain mAb” as instantly claimed. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: IT-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.”

p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”

Relevant art on single domain antibodies
Kim et al. (PTO 892 form) provides that introducing any large number of mutations into human sdAbs will not necessarily result in those with desired biophysical properties, e.g., solubility, binding specificity, non-aggregation, thermo-stability, etc. Instead they propose a practical workflow for selecting sdAb, which does not remove the unpredictability from the equation in generating these kinds of antibody fragments with desired biophysical properties:

    PNG
    media_image2.png
    832
    555
    media_image2.png
    Greyscale

From Henry et al. (PTO form 892) it is known that antigen-specific human autonomous VH/VL sdAbs do NOT exist in nature, and are most commonly isolated from synthetically randomized in vitro display libraries. These molecules are notoriously unstable and aggregation prone, which probably negatively impacts the selection of antigen-specific binders from synthetic VH/VL sdAb libraries. Synthetic human VH/VL
sdAb libraries performed unpredictably, yielding monomeric antigen-specific binders against some targets but not others. It is virtually certain that some of the challenges of human synthetic VH/VL sdAbs relate to fundamental tradeoffs between stability and sequence diversity. There is no necessary reason why rare autonomous rearranged human VH/VL sdAbs should be compatible with any CDR sequence; rather, it should be expected that these molecules rely chiefly on particular CDR sequences for their solubility and stability, given that human VH and VL domains have evolved to be paired with one another, occluding a hydrophobic surface between the two domains.

Conclusion
There is insufficient guidance and direction as to the written description of the claimed antibody construct or oligomer thereof comprising a “scFv-single domain mAb” as broadly encompassed by the claimed invention. Given the well-known high level of polymorphism of conventional full length immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of single domain antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the functional attributes of a representative number of species possessed by the members of the genera as indicated above, and broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species much less a single species to describe the claimed genera.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1, 3-9, 14 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 14 and 18 of copending Application No. 16/570129 (reference application US 20200071405). The instant application falls within the same family tree but is not afforded the safe harbor protection of 35 USC 121 as a divisional by way of restriction.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to multispecific antibody constructs comprising a first binding domain that binds hCDH19 and a second binding domain that binds hCD3 on the surface of a T cell (Claim 1 of the reference and Claim 1) each set comprising VH and VL CDR1-3 sequence set forth section (b) of Claim 2 in the reference and in Claim 1. Reference Claim 3, section (b) corresponding to Claim 3. Reference Claim 4, section (b) corresponding to Claim 4. Reference Claim 5, section (2) corresponding to Claim 5. Reference Claim 6 corresponding to Claim 6. Reference Claim 7 section (b) corresponding to Claim 7. Reference Claim 8 corresponding to Claim 8. Reference Claim 9 section (b) corresponding to Claim 9. Reference Claim 14 corresponding to Claim 14. Reference Claim 18 corresponding to Claim 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643